Citation Nr: 0926835	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  03-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
benefit sought on appeal.  The appellant, who reports that he 
had active service during World War II, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.  In April 2005 the Board returned the 
appellant's claim for further development, and the case was 
subsequently returned to the Board for further appellate 
review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDING OF FACT

The service department has certified that the appellant the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.



CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101(2), 107, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.102, 3.159, 3.203 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations had been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The Board observes that it is not 
clear that the Veteran was provided notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) in connection with his current claim.  However, 
the Board finds that it is the law, and not the evidence that 
is dispositive in this case, and as such, notice is not 
required in this case.  

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The United States Court of 
Appeals for Veterans Claims (Court) has also held that where 
the law, and not the underlying facts or development of facts 
are dispositive in a matter, the Veterans Claims Assistance 
Act can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002).  The Board further notes that the 
Court has held that when there is an error in the notice, or 
in this case the absence of appropriate notice, there is no 
prejudice to a claimant as the result of the error if the 
benefit sought could not possibly have been awarded as a 
matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103 (121) 
(2005).  Therefore, the Board believes that a decision in 
this case can be promulgated without prejudice to the Veteran 
since the law is dispositive in this case.

The appellant contends, in essence, that he is eligible for 
VA benefits as he had qualifying service during World War II.  
He has indicated that he had guerrilla service and/or service 
with the Armed Forces of the Philippines.  

In order to be eligible for VA benefits it must first be 
established that the appellant had qualifying service and is 
thus a "veteran" for VA benefit purposes.  38 C.F.R. 
§§ 3.3, 3.4.  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  See 38 C.F.R. 
§§ 3.40, 3.41.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by Chapter 11, 
Title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).

Most recently in May 2009, and upon review of alternate 
names, birthdates, units and parental names as indicated in 
the Board remand, the service department, namely, the U.S. 
Army Personnel Records division certified that the appellant 
had no qualifying service for VA benefit purposes.  This is 
consistent with the June 2002 and July 2003 responses from 
the National Personnel Records Center certifications that 
found the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  This finding is binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Spencer v. West, 13 Vet. App. 376 (2000), see also Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

The Board appreciates the appellant's assertions that he 
should be eligible for benefits due to his reported service 
during World War II.  But given the applicable statutory and 
regulatory provisions recited above, and the facts of this 
case, the Board finds that appellant does not meet the basic 
eligibility requirements for VA benefits.  

Thus, the appellant's claim lacks legal entitlement under the 
applicable provisions.  As the law is dispositive, the claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).



ORDER

The appellant has not met the basic eligibility requirements 
for Department of Veterans Affairs (VA) benefits, and the 
appeal is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


